—In an action to recover damages for "certain extra and/or additional excavation and backfill” work, the plaintiff appeals from an order of the Supreme Court, Kings County (Hutcherson J.), dated June 30, 1995, which granted the defendant’s motion for summary judgment dismissing the complaint as time-barred.
Ordered that the order is affirmed, with costs.
The Supreme Court correctly determined that the Statute of Limitations began to run, at the latest, upon substantial completion of the work and properly dismissed the plaintiff’s complaint as untimely (see, Phillips Constr. Co. v City of New York, 61 NY2d 949).
In light of our determination, we do not address the plaintiff’s remaining contention. Sullivan, J. P., Krausman, Florio and McGinity, JJ., concur.